DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 	
Regarding claim 1 and 13, on pages 6-8 of applicant’s remarks, applicant argues that Zavatone fails to disclose part of claim limitation in view of application specification has been acknowledged and considered;
In response, the examiner respectfully disagrees. Under broadest reasonable interpretation under MPEP, the examiner reasonable refers scene graph data as abstract data as described in Zavatone, further Zavatone disclose that the abstract data is provided (para. 32), and that the abstract data is able to convert to any suitable format (para. 33) and render the abstract to the user’s device (Fig. 4-5, para. 35-36). As such, the rejections are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavatone (US 2012/0174000 A1).

	Regarding claim 1, Zavatone discloses a system for user interface deployment comprising: a server running a cloud application (para. 14, Fig. 1); and
a client device running a client application (Fig. 3), the client device comprising a display screen (i.e., target computing device, para. 14, lines 13, Fig. 7), the cloud application being configured to:
obtain a scene graph for a plurality of user interface elements (the scene graph refers as abstract data, para. 32-26, para. 35, lines 3-4); convert a portion of the scene graph into first state scene graph data (para. 33), the first state scene graph data comprising presentation data (para. 35) and behavior data for a first set of user interface elements viewable at the client device in a first operational state (para. 54, lines 13-19), the first set of user interface elements being among the plurality of user interface elements (para. 35, lines 3-4), the first state scene graph data being provided in a format compatible with the client platform (para. 33, lines 1-5), and transmit the first state scene graph data to the client device (para. 38), and the client application being configured to:
render the first set of user interface elements at the client device using the received first state scene graph data to display a user interface including the first set of user interface elements on the display screen of the client device so as to locally render the portion of the scene graph related to the first operational state (para. 14-15).

Regarding claim 2, Zavztone discloses wherein the cloud application and the client application are configured to exchange event data representing client application state information or cloud application state information (para. 36-38). 

Regarding claim 4, Zavztone discloses wherein, in response to receipt of event data at the client application from the cloud application, the client application is configured to communicate directly with a content management system (CMS) to acquire content independent of the cloud application (para. 32-35).

Regarding claim 5, Zavztone discloses wherein the cloud application sends a first portion of the first state scene graph data at a first time, and sends a second portion of the first state scene graph data at a second time (para. 49-50).

Regarding claim 6, Zavztone discloses wherein the cloud application is further configured to differentiate between cloud application scene graph data and client application scene graph data, and to convert the portion of the scene graph into the first scene graph data based on the determined client application scene graph data (para. 32-33).

Regarding claim 7, Zavztone discloses wherein the cloud application comprises: a business logic unit storing a state of the application; a server event communication unit configured to receive events from the client application; and an internal Tenderer configured to create the scene graph and to convert the scene graph into the first state scene graph data to facilitate display at the client device (para. 32-35).

Regarding claim 8, Zavztone discloses wherein the client application comprises: a client event communication unit configured to detect and capture event or status data and transmit the event or status data to the cloud application; and a local Tenderer to receive the first state scene graph data and to locally render the first set of user interface elements (para. 26-30).

Regarding claim 9, Zavztone discloses wherein the cloud application is configured to generate the scene graph (para. 32-34).

Regarding claim 10, Zavztone discloses wherein the server runs the cloud application on a server platform, and the client device runs the client application on a client platform, the client platform being different from the server platform (Fig. 1, para. 28-32).

Regarding claim 12, Zavatone discloses wherein the client device further comprises a local caching mechanism employing either pre-caching or post-caching based on user views within the user interface (para. 47-48).

Regarding claim 13, the instant claim is analyzed with respect to claim 1.

Regarding claim 14, Zavatone discloses a system for user interface deployment comprising:
a server running a headless cloud application, the cloud application configured to generate and transmit scene graph data including presentation data and behavior data for a first set of user interface elements; and a client device running a client application (para. 32-36, i.e., abstract data refers as scene graph data), the client device comprising a display screen, the client application configured to receive the scene graph data (Fig. 7);
relating to the first set of user interface elements which are viewable at the client device in a first operational state, and to locally render the first set of user interface elements on the display screen to locally render the portion of a scene graph related to the first operational state (para. 30-33).

Regarding claim 17, Zavatone discloses an associated client device, and wherein the client device is configured to facilitate display of one or more of the user interface elements on the associated client device (Fig. 7).

Regarding claim 18, Zavatone discloses wherein the cloud application comprises a cross-platform client application running in a headless form on one or more remote servers (Fig. 1).

Regarding claim 20, Zavatone discloses wherein, in response to a navigational selection made by a user at the client device that requires a change in the scene graph from the server, a connection between client and the server is updated and a new screen is displayed (para. 31-36).
Allowable Subject Matter
Claims 3, 11, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly wherein the first set of user interface elements comprises an empty scene graph element, and wherein the first state scene graph data comprises instructions for the client application to communicate directly with a content management system (CMS) to populate the empty scene graph element.
As to the art of record, Zavatone reference discloses the concept of processing abstract data between servers to client device. However, Zavatone does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Kleppnet reference discloses the concept of processing scene information in video via an editor tool. However, Kleppnet does not teach with respect to the entire or combination claim limitation stated as above.

Regarding claim 11 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly wherein the server further comprises a centralized caching mechanism to pre-emptively push content to a cache for elements of the client application that are common to a plurality of users engaged with one or more client applications.

As to the art of record, Zavatone reference discloses the concept of processing abstract data between servers to client device. However, Zavatone does not teach with respect to the entire or combination claim limitation stated as above.

As to the art of record, Kleppnet reference discloses the concept of processing scene information in video via an editor tool. However, Kleppnet does not teach with respect to the entire or combination claim limitation stated as above.

Regarding claim 15 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly wherein, in response to a user input, the client application: transmits event or state data to the cloud application; and performs an action associated with the user input of updated scene graph data so as to reduce perception of latency.

As to the art of record, Zavatone reference discloses the concept of processing abstract data between servers to client device. However, Zavatone does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Kleppnet reference discloses the concept of processing scene information in video via an editor tool. However, Kleppnet does not teach with respect to the entire or combination claim limitation stated as above.
Regarding claim 16 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly wherein the client application is configured to, in response to receipt of updated scene graph data, delete previously received scene graph data.
As to the art of record, Zavatone reference discloses the concept of processing abstract data between servers to client device. However, Zavatone does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Kleppnet reference discloses the concept of processing scene information in video via an editor tool. However, Kleppnet does not teach with respect to the entire or combination claim limitation stated as above.
Regarding claim 20 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly wherein the cloud application is configured to provide first scene graph data representing a first user interface design to a first client device with advanced features, and to provide second scene graph data representing a second user interface design with fewer features to a second client device with limited hardware capabilities.
As to the art of record, Zavatone reference discloses the concept of processing abstract data between servers to client device. However, Zavatone does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Kleppnet reference discloses the concept of processing scene information in video via an editor tool. However, Kleppnet does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/CAI Y CHEN/Primary Examiner, Art Unit 2425